Exhibit 10.7



Certain identified information has been excluded because it is not material and
would be competitively harmful if disclosed.

SOLAR DEVELOPMENT LENDING, LLC

second AMENDMENT to
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

This SECOND AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
“Amendment”) of Solar Development Lending, LLC, a Delaware limited liability
company (the “Company”), is made and entered into as of July 13, 2018, by and
among Renewable Energy Lending, LLC, a Delaware limited liability company,
[Affiliate of Fundamental Advisors, LP], LLC, a Delaware limited liability
company, and Hunt Investment Management, LLC, a Delaware limited liability
company, as administrative member;

Whereas, the Members are party to that certain Limited Liability Company
Operating Agreement of the Company, dated as of November 21, 2016 (as heretofore
amended, supplemented or otherwise modified to the date hereof, the “Existing
Operating Agreement”);

Whereas, the Investment Period of the Company would end on July 15, 2018 in
accordance with the terms of the Existing Operating Agreement;

Whereas, the Members desire to extend the Investment Period of the Company
through July 15, 2023;

Whereas, Section 7.1(D)(xix) of the Existing Operating Agreement permits
amendment only with the affirmative written consent of the Members; and

Whereas, capitalized terms used in this Amendment and not otherwise defined
shall have the meanings ascribed to such terms in the Existing Operating
Agreement.

Now, Therefore, in consideration of the mutual agreements, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Amendments to Existing Operating Agreement.
(a)The definition of “Investment Period” in Section 2.1 of the Existing
Operating Agreement is hereby amended by deleting the date “July 15, 2018” and
replacing it with the date “July 15, 2023”.
(b)Section 7.4(E)(ii) of the Existing Operating Agreement is hereby amended by
deleting the date “September 1, 2019” and replacing it with the date “September
1, 2024”.
(c)Exhibit B to the Existing Operating Agreement is hereby amended by deleting
each reference to the date “September 1, 2019” and replacing it with the date
“September 1, 2024”.


--------------------------------------------------------------------------------

2.Miscellaneous.


(a)Except as specifically modified or supplemented herein, the Existing
Operating Agreement shall remain in full force and effect.  If any conflict
exists between the provisions in this Amendment and the Existing Operating
Agreement, this Amendment shall control.  The Existing Operating Agreement, as
amended and supplemented by this Amendment, constitutes the entire agreement of
the parties hereto with respect to the subject matter of the Existing Operating
Agreement and this Amendment, and contains all of the covenants and agreements
of the parties with respect thereto.  This Amendment may not be altered, changed
or amended except by an instrument in writing signed by all parties hereto.
 This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  All section
headings of this Amendment are inserted solely as a matter of convenience and
for reference, and are not a substantive part of this Amendment.  The recitals
hereto are hereby incorporated by reference into and form an integral part of
this Amendment.



(b)This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State.



(c)This Amendment may be executed and delivered (including by facsimile or
electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(d)By their execution of this Amendment, the undersigned Members and the
Administrative Member hereby confirm that they are duly authorized to execute
this Amendment and any necessary requisite approval has been obtained with
respect to this Amendment and all matters set forth herein.

[Signatures on the Following Page]



2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its managing member











By:

[Affiliate of Fundamental Advisors, LP], its managing member











By:

/s/Laurence Gottlieb





Name:

Laurence Gottlieb





Title:

Managing Member









RENEWABLE ENERGY LENDING, LLC











By:

Hunt Investment Management, LLC, its administrative member











By:

/s/Gary A. Mentesana





Name:

Gary A. Mentesana





Title:

Executive Vice President









HUNT INVESTMENT MANAGEMENT, LLC











By:

/s/Gary A. Mentesana





Name:

Gary A. Mentesana





Title:

Executive Vice President



[Signature Page to Second Amendment to SDL Limited Liability Company Operating
Agreement]



--------------------------------------------------------------------------------